Case 2:20-cv-09049-FMO-JEM Document 35 Filed 03/25/21 Page 1 of 11 Page ID #:430




                               UNTIED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                    WESTERN DIVISION

  ZIP MEDICAL BILLING, LLC, et al.,

              Plaintiff,

  v.                                                  CIVIL ACTION NO. 2:20-CV-09049
  ARK LABORATORY, LLC dba HELIX                       SCHEDULING CONFERENCE:
  DIAGNOSTICS, et al.,                                APRIL 8, 2021, 10:00 a.m.
              Defendants.



                                     JOINT RULE 26(f) REPORT
              Plaintiffs ZIP MEDICAL BILLING, LLC, a Delaware Limited Liability Company
  (“Zip”); SIGNAL GENOMICS, LLC, a Delaware Limited Liability Company (“Signal
  Genomics”); SIGNAL DIAGNOSTICS, LLC, a Delaware Limited Liability Company (“Signal
  Diagnostics”) and Defendants ARK LABORATORY, LLC dba HELIX DIAGNOSTICS, a
  Michigan Limited Liability Company (“Helix”); JAMES GROSSI; and NORMAN KIMINAIA,
  jointly submit this report pursuant to Rule 26(f) of the Federal Rules of Civil Procedure and the
  Court’s Order setting a Scheduling Conference on April 8, 2021, following the parties’ March
  15, 2021, meet and confer conference.

       A. Statement of the Case

                                           Plaintiffs’ Position
              On November 15, 2017, Zip Medical and Ark Labs entered into a12-month agreement
  whereby Zip Medical would provide billing and payment collection services to Ark Labs. The
  Agreement included an automatic renewal clause pursuant to which the agreement renewed for
  an additional 12 months on November 15, 2018. Pursuant to the agreement, Zip Medical was to
  be paid through automatic debits to Ark Labs’ bank accounts.
              On December 1, 2017, Ark Labs and Signal Genomics entered into a 12-month
  agreement whereby Signal Genomics was to provide Ark Labs with account management,



  1711729v3
Case 2:20-cv-09049-FMO-JEM Document 35 Filed 03/25/21 Page 2 of 11 Page ID #:431




  records management, customer complaint management and operational assistance, among other
  things. This agreement also included an automatic renewal clause pursuant to which the
  agreement renewed for an additional 12 months on November 15, 2018.
              In January 2019, Signal Diagnostics and Ark Labs entered into an agreement wherein
  Signal Diagnostics would provide certain laboratory and testing services.
              Ark Labs’ accounts were consistently underfunded for payment of Zip Medical’s
  contract, thus Ark Labs fell behind in its payment obligations.
              Ark Labs then breached the Signal Genomics Services Agreement by failing to comply
  with any of its payment obligations after June 2018.
              Ark Labs never paid Signal Diagnostics, though it did represent twice in April 2019 that
  it would pay the fees.
              Beginning in about March 2018, Ark Labs’ CEO, James Grossi, began making a number
  of false representations to Zip Medical and to Signal Genomics that Ark Labs would bring its
  accounts current. Grossi and Norman Kiminaia, the individual defendants, specifically falsely
  represented that a check had actually been sent, and forwarded a copy of the nonexistent check
  and Fed Ex routing information that was false, all for the purpose of keeping the contract going.
  Ark Labs then made a number of partial and incomplete payments periodically in order to
  continue to keep the agreements going. At one point in April 2019, Grossi also represented that
  he would personally pay the fees for Signal Diagnostics.
              Zip Medical, Signal Genomics and Signal Diagnostics believed that the representations
  were made in good faith, and continued to provide Ark Labs with services pursuant to the
  Agreements based on Ark Labs’ repeated misrepresentations.
              While these promises were being made, Ark Labs was in the process of developing its
  own in-house billing and management system. Once that system was completed, Ark Labs
  breached its agreement, never paid what it promised, and did not comply with any of its
  obligations. Ark Labs also breached the anti-circumvention clause of its agreement with Signal
  Genomics by wrongfully contacting and soliciting away one of Signal Genomics’ clients.
  Based on this history, Ark Labs believes that the defendants never had any intention of paying



  1711729v3                                           2
Case 2:20-cv-09049-FMO-JEM Document 35 Filed 03/25/21 Page 3 of 11 Page ID #:432




  their bills, but instead were stringing Ark Labs along until they could bring everything in house
  and stiff Ark Labs for what was owed.
                                             Defendants’ Position
              Defendants deny all liability and contend that Plaintiffs engaged in material breaches of
  their duties under the agreements that excused Defendants’ performance. Helix is a clinical
  laboratory testing company based in Michigan. In late 2017, Helix entered into contracts with
  Zip Medical and Signal Genomics. Under the Zip Medical contract, Zip Medical was to
  perform medical billing and collections services on Helix’s behalf in return for a percentage of
  the amount collected. Under the Signal Genomics contract, Signal Genomics was to perform
  education of prospective customers and other services in return for a flat fee. In January 2019,
  Helix entered into the third contract, the Signal Diagnostics agreement. Signal Diagnostics was
  to serve as a reference laboratory and provide laboratory services for Helix. All three Plaintiffs
  are owned and/or controlled by the same person, Alex Meshkin.
              Shortly after executing the third contract, it became clear that the arrangement set up by
  Meshkin did not comply with the contract’s terms or Medicare regulations, so Helix
  immediately canceled the agreement. Around the same time, it also became clear that Zip
  Medical was not properly billing for the services Helix performed. Zip Medical failed to
  follow-up on accounts receivable, failed to properly bill patients for deductibles and co-pays,
  abandoned viable claim appeals, and committed a host of other coding and payment errors. As
  a result, Helix terminated the contract for cause in April 2019.
              At the time the Zip Medical contract was terminated, it was Helix’s intention to continue
  with the separate agreement with Signal Genomics. However, Meshkin terminated the contract
  between Helix and Signal Genomics in retaliation for Helix terminating the Zip Medical and
  Signal Diagnostics contracts. This turned out to be fortuitous as it was later discovered that
  Meshkin and his colleague, Michael Brier (a Signal Genomics employee), appeared to have
  engaged in illegal referral practices relating to the Signal Genomics contract.
              Defendants further deny all allegations related to fraud or conspiracy and assert that this
  case should be a straightforward contract dispute between Helix on the one hand, and Zip



  1711729v3                                            3
Case 2:20-cv-09049-FMO-JEM Document 35 Filed 03/25/21 Page 4 of 11 Page ID #:433




  Medical, Signal Genomics, and Signal Diagnostics on the other. Defendants do intend to assert
  counterclaims based on Plaintiffs’ material breaches, which will likely be subject to arbitration.
  (See discussion infra at § C.)

      B. Subject Matter Jurisdiction
              This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a).

      C. Legal Issues
              Plaintiffs do not believe there to be any unusual substantive, procedural or evidentiary
  issues.
              Defendants anticipate two unusual procedural issues, which may lead to this case being
  stayed while the parties’ various claims are arbitrated:
              First, Defendants have a multi-faceted motion to dismiss pending which, if successful,
  should limit the Second Amended Complaint to breach of contract claims and remove the
  individual defendants from the action entirely. The individual defendants filed a motion to
  dismiss for lack of personal jurisdiction, and also moved to dismiss the conspiracy to defraud
  claim alleged against them because it is not pled with the requisite level of specificity. All
  defendants moved to dismiss the various fraud claims because those claims violate the
  economic loss rule. Helix also moved to dismiss the implied covenant of good faith and fair
  dealing claim because it is duplicative of Plaintiffs’ breach of contract claims. (ECF No. 27-1.)
  This motion is fully briefed and under submission.
              Second, the agreements at issue have arbitration clauses that Helix intends to invoke.
  The parties are in agreement that some of Plaintiffs’ claims should be arbitrated, but disagree
  about others. Specifically:
              1. Zip Medical agrees to arbitrate its breach of contract claim, but disputes that its fraud
  claims are subject to arbitration. These fraud claims are both part of Defendants’ pending
  motion to dismiss. If the Court does not dismiss them, Helix intends to seek an order
  compelling arbitration of them so that they are adjudicated together with the breach of contract
  claim.
              2. Signal Genomics agrees that all of its claims are subject to the arbitration clause in its


  1711729v3                                             4
Case 2:20-cv-09049-FMO-JEM Document 35 Filed 03/25/21 Page 5 of 11 Page ID #:434




  contract with Helix. Thus, these claims should not be the subject of a motion to compel
  arbitration, but will instead be litigated separately with an arbitrator.
              3. Signal Diagnostic’s contract with Helix does not contain an arbitration provision, but
  the damages sought in connection with this claim are approximately $10,000 and are thus only a
  fraction of the total amount at issue. If Signal Diagnostics will not agree to voluntarily arbitrate
  its claim, then Helix will seek a stay of this claim pending the resolution of the arbitration
  proceeding that does occur.
              Thus, as a result of Defendants’ pending and anticipated motions, Defendants anticipate
  that Plaintiffs’ Second Amended Complaint will be limited to breach of contract claims, all of
  which should be arbitrated or resolved following the conclusion of arbitration.

       D. Parties and Evidence

              Parties:
                     The following are likely to have knowledge of admissible evidence:
                      1. Plaintiff Zip Medical Billing, LLC;
                      2. Plaintiff Signal Genomics, LLC;
                      3. Plaintiff Signal Diagnostics, LLC;
                      4. Defendant Ark Laboratory, LLC dba Helix Diagnostics;
                      5. Defendant James Grossi is Helix’s Chief Executive Officer and executed all
                          agreements between plaintiffs and Helix;
                      6. Defendant Norman Kiminaia is Helix’s Chief Financial Officer and has
                          knowledge of the manner in which Helix performed its contractual obligations
                          pursuant to Helix’s respective agreements with each plaintiff.
              Witnesses:
                      1. Alex Meshkin is the chief executive officer of Plaintiff Zip Medical Billing,
                          LLC, Plaintiff Signal Genomics, LLC, and Plaintiff Signal Diagnostics, LLC.
                          He executed all contracts between plaintiff entities, and defendants;
                      2. Hamid Sattar, MD, was Helix’s Medicare Authorized Official and can testify
                          as to Helix’s Medicare billing and receivables;1


  1
      Dr. Sattar is no longer employed by Helix.


  1711729v3                                            5
Case 2:20-cv-09049-FMO-JEM Document 35 Filed 03/25/21 Page 6 of 11 Page ID #:435




                      3. James Berg was Helix’s Vice President and has knowledge of the manner in
                          which Helix performed its contractual obligations pursuant to Helix’s
                          respective agreements with each plaintiff;2
                      4. Brian Tierney is Helix’s President and has knowledge of the manner in which
                          Helix performed its contractual obligations pursuant to Helix’s respective
                          agreements with each plaintiff;
                      5. Michael Brier is the owner and practice manager of Barrington Urgent Care
                          and has knowledge of the manner in which Helix performed its contractual
                          obligations pursuant to Helix’s respective agreements with each plaintiff.
              The following documents are believed to be relevant to this dispute:
                      1. The agreements at issue;
                      2. All communications between Hamid Sattar, James Grossi, James Berg, Brian
                          Tierney and Norman Kiminaia pertaining to Helix’s performance of its
                          contractual obligations to each plaintiff, including but not limited to emails
                          and text message communications;
                      3. All text message and email communications between James Grossi and Alex
                          Meshkin;
                      4. All documents reflecting payments from Helix or Helix’s principals to
                          Berrington Urgent Care or Michael Brier or to any entity owned or controlled
                          by Michael Brier;
                      5. All communications between Helix’s principals and Michael Brier;
                      6. All internal communications within and among Plaintiffs regarding the
                          performance of their respective contractual obligations;
       E. Insurance

              None.

       F. Magistrate Judge

              Plaintiffs do not consent to a mutually agreeable magistrate judge.

       G. Discovery
              The parties have agreed to the proposed schedule attached hereto as Attachment 1,

  2
      Mr. Berg is no longer employed by Helix.


  1711729v3                                             6
Case 2:20-cv-09049-FMO-JEM Document 35 Filed 03/25/21 Page 7 of 11 Page ID #:436




  which includes dates pertaining to the disclosure of expert witnesses.
              The parties also anticipate negotiating the terms of a Stipulation and [Proposed]
  Protective Order regarding potential trade secrets to be submitted to the Court, pursuant to
  which certain documents produced during discovery would be maintained as confidential under
  Federal Rule of Civil Procedure 26(c).
              The parties do not anticipate any unusual issues relating to disclosure or discovery of
  electronically stored information. The parties agree to produce reasonably accessibly
  electronically stored information with agreed-upon metadata, either as native files or in single-
  page TIFF format with OCR and load files, to the extent such information is otherwise
  discoverable. The parties will further discuss the details on format and will cooperate in the
  production of electronically stored information.

      H. Motions
              Plaintiffs anticipate filing Motions to Compel Discovery at some point during this case.
              Although they reserve their right to do so, Defendants do not anticipate filing discovery
  or case dispositive motions because of their intent to seek an order compelling arbitration of any
  claims that remain following the ruling on their motion to dismiss. (See discussion supra at
  § C.) If the Court finds that any remaining claims are not subject to arbitration, Defendants will
  seek a stay of those claims since the parties agree certain claims will be arbitrated regardless.
  Following the conclusion of that proceeding, the parties may be able to use the outcome to
  resolve any remaining claims. Thus, Defendants anticipate that the substance of this dispute
  may be fully adjudicated outside the instant litigation.

      I. Class Certification

              N/A

      J. Dispositive Motions

              Parties have agreed to a proposed cut-off date of 06/30/2022.

      K. Settlement /ADR
              The parties engaged in informal settlement discussions for nearly one year prior to


  1711729v3                                            7
Case 2:20-cv-09049-FMO-JEM Document 35 Filed 03/25/21 Page 8 of 11 Page ID #:437




  litigation. Plaintiffs were forced to proceed with litigation when settlement negotiations failed.
              As set forth above, the parties agree that certain claims asserted by Plaintiffs are subject
  to arbitration, and Defendants intend to commence that process after their motion to dismiss is
  resolved.

      L. Pretrial Conference and Trial
              The parties propose a joint pretrial conference on November 1, 2022, and a trial date of
  November 15, 2022.

      M. Trial Estimate

              Plaintiffs estimate trial in this matter to require 10-14 days.

              Defendants’ estimate depends entirely on how many claims may need to be tried. If this
  entire matter goes to trial, including any counterclaims asserted by Defendants, then Defendants
  agree it will be 10-14 court days. This is due largely to the number of witnesses identified
  above, plus at least two expert witnesses per side relating to Medicare regulation and billing
  issues, for a total of approximately nine witnesses. Discovery has not yet commenced and
  additional witnesses may be identified during that process.

      N. Trial Counsel
              Steven I. Hochfelsen and David W. Kani will serve as Plaintiffs’ trial counsel for trial in
  this matter.
              Annie Amaral and Bradley Carroll will serve as Defendants’ trial counsel in this matter.
  They will be assisted by Defendants’ Michigan counsel, Andrew Wachler and Stephen Shaver.

      O. Independent Expert or Master
              The parties do not anticipate a need for appointing a master or an independent scientific
  expert.

      P. Other Issues
              The Court has taken Defendants’ motion to dismiss Plaintiffs’ Second Amended
  Complaint under submission.



  1711729v3                                              8
Case 2:20-cv-09049-FMO-JEM Document 35 Filed 03/25/21 Page 9 of 11 Page ID #:438




              Given the legal issues identified above regarding dismissal and arbitration of certain
  claims, Defendants suggest continuing this status conference by 90 or 120 days to permit the
  Court time to issue a ruling on the motion to dismiss and the parties an opportunity to determine
  how best to handle the arbitration issues. For instance, if the Court grants Defendants’ motion
  to dismiss in full, all that will remain of the Second Amended Complaint are three breach of
  contract claims, two of which the parties agree are subject to arbitration and the third of which
  is worth only approximately $10,000. Under that scenario, Defendants would not need to seek
  an order compelling arbitration at all, but instead would seek a stay of that small remaining
  claim, assuming no stipulation was possible. Defendants of course understand that the parties
  must work with the Court “to secure the just, speedy, and inexpensive determination” of this
  action, Fed. R. Civ. P. 1, and while they believe that a short three- or four-month continuance of
  the status conference is consistent with that mandate, they also understand the Court’s desire
  and need to keep the litigation moving forward. They have thus worked with Plaintiffs to
  develop a proposed schedule that presumes all claims are in play, (see Attachment 1), but
  Defendants jointly propose that schedule subject to the disclaimer that it may need to be
  changed based on anticipated procedural developments that will occur in the next few months.



  DATED: March 25, 2021                     HOCHELSEN & KANI LLP



                                            By: ___/s/ David W. Kani_______
                                                       David W. Kani
                                                   Attorneys for Plaintiffs

  DATED: March 25, 2021                     DOWNEY BRAND LLP




                                            By: ___/s/ Annie S. Amaral (as auth'd on 3/25/21)_______
                                                      Annie S. Amaral
                                                   Attorneys for Defendants




  1711729v3                                            9
Case 2:20-cv-09049-FMO-JEM Document 35 Filed 03/25/21 Page 10 of 11 Page ID #:439




                                      FILER'S ATTESTATION


  Pursuant to Local Rule 5-4.3.4, I hereby attest that all other signatories listed, and on whose
  behalf the filing is submitted, concur in the filing's content and have authorized the filing.


  DATED: March 25, 2021                          HOCHELSEN & KANI LLP



                                                 By: ___/s/ David W. Kani_______
                                                          David W. Kani
                                                        Attorneys for Plaintiffs




  1711729v3                                        10
Case 2:20-cv-09049-FMO-JEM Document 35 Filed 03/25/21 Page 11 of 11 Page ID #:440




                                   CERTIFICATE OF SERVICE

  I hereby certify that on this 2nd day of March 25, 2021, I electronically filed the parties' JOINT

  RULE 26(f) REPORT with the Clerk of the Court using the court's CM/ECF system which will

  send notification of such filing to the following individuals:


  Annie S. Amaral, Esq.
  aamaral@downeybrand.com
  J. Patrick Doust, Esq.
  pdoust@downeybrand.com
  DOWNEY BRAND LLP
  621 Capita Mall, 18th Floor
  Sacramento, California 95814
  Counsel for Defendants

  Andrew Wachler, Esq.
  awachler@wachler.com
  WACHLER & ASSOCIATES, P.C.
  210 E. Third Street, Suite 204
  Royal Oak, Michigan 48067
  Counsel for Defendants




                                                By: ___/s/ David W. Kani_______
                                                         David W. Kani




  1711729v3                                        11
